Opinion issued January 10, 2017




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-16-00436-CV
                           ———————————
ARACELI ZAPATA D/B/A EL SUPER, VELJACO CORP., INC, D/B/A EL
  SUPER MEAT MARKET & TAQUERIA AND CARMEN GLORIA
                 VELJANOVICH, Appellants
                                        V.
  CLEAR CREEK INDEPENDENT SCHOOL DISTRICT, THE CITY OF
          WEBSTER, AND HARRIS COUNTY, Appellees



                   On Appeal from the 165th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-04925


                         MEMORANDUM OPINION
      Appellants, Araceli Zapata d/b/a El Super, Veljaco Corp., Inc, d/b/a El Super

Meat Market & Taqueria and Carmen Gloria Veljanovich, have failed to timely file

their appellate brief. See TEX. R. APP. P. 38.6(a), (d), 38.8(a)(1). On October 20,
2016, this Court ordered appellants to file their brief, without a reporter’s record,

within thirty days of that Order. See id. 37.3(c), 38.6(a). Because appellants failed

to timely file their brief, the Clerk of this Court notified appellants on December 9,

2016, that this appeal was subject to dismissal if they failed to timely file their

appellate brief or an extension motion within ten days of the date of that notice.

See id. 38.8(a)(1), 42.3(c). Appellants failed to file a timely response.

      Accordingly, we dismiss this appeal for want of prosecution for failure to

timely file a brief. See id. 38.8(a)(1), 42.3(b), (c).

                                    PER CURIAM
Panel consists of Justices Keyes, Higley, and Lloyd.




                                            2